DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1, 2, 4-7, 9-11, 15, 29, 30, 32, 42, 43, 45, 46, 53-55, 57, 60, 64, 65, 67-69, 71, 73, 74, 76-81, 86, 87, 92, 102, 104, 107, 108, 110-112, 119, 120, 122, 123, 125, 126, 129, 135, 137, 141, 142, 144, 146, 147, 149, 156 and 159-165 are pending in the instant invention.  According to the Amendments to the Claims, filed November 12, 2020, claim 125 was amended and claims 3, 8, 12-14, 16-28, 31, 33-41, 44, 47-52, 56, 58, 59, 61-63, 66, 70, 72, 75, 82-85, 88-91, 93-101, 103, 105, 106, 109, 113-118, 121, 124, 127, 128, 130-134, 136, 138-140, 143, 145, 148, 150-155, 157, 158 and 166 were cancelled.

Status of Priority

	This invention claims priority under 35 U.S.C. § 119(e) to US Provisional Application No. 62/742,901, filed October 8, 2018.

Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s provisional election of the following, without traverse, in the reply filed on November 12, 2020, is acknowledged: substituted amino acid of formula (I) - pp. 266-267, Example 232, Compound 212, shown to the right below, and hereafter referred to as N-(3-chloro-6-methylpicolinoyl)-O-((cis)-3-(2-(5,6,7,8-tetrahydro-1,8-naphthyridin-2-yl)ethyl)cyclobutyl)-L-homoserine, where G = -C(O)R2, wherein R2 = -pyridin-2-yl, substituted, at C-6, with R2e, wherein R2e = -R4, where R4 = -CH3, and at C-3, with R2e, wherein R2e = -R4, where R4 = -Cl; L1 = -(CH2)2-; L2 = -a bond-; L3 = -(CH2)2-; R1 = -5,6,7,8-tetrahydro-1,8-naphthyridin-2-yl; and Y = -1,4-cyclobutylene-.  Claims 1, 2, 5-7, 9, 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
68, 69, 71, 73, 77, 108, 122, 123, 125, 126, 137, 141, 142, 144, 146, 147, 149, 156 and 159-165 read on the elected species.  Affirmation of this election must be made by the inventor or joint inventor in replying to this Office action.
	Similarly, the inventor or joint inventor should further note that the requirement is still deemed proper and is therefore made FINAL.
	Moreover, the inventor or joint inventor should further note that the elected species, shown to the right above, was found to be free of the prior art.  Thus, the examiner has expanded the forthcoming prosecution to include all claims of the invention, for a first Office action and prosecution on the merits.
	Thus, a first Office action and prosecution on the merits of claims 1, 2, 4-7, 9-11, 15, 29, 30, 32, 42, 43, 45, 46, 53-55, 57, 60, 64, 65, 67-69, 71, 73, 74, 76-81, 86, 87, 92, 102, 104, 107, 108, 110-112, 119, 120, 122, 123, 125, 126, 129, 135, 137, 141, 142, 144, 146, 147, 149, 156 and 159-165 is contained within.

Specification Objection - Disclosure

	The inventor or joint inventor is advised to format the specification according to 37 CFR 1.77(c).  Revisions should particularly address bold-type, underline, and/or upper case formatting.  Appropriate correction may be required.


Specification Objection - Title

	The inventor or joint inventor is reminded of the proper content of the title of the invention.
	The title of the invention should be brief, but technically accurate and descriptive and should contain fewer than 500 characters.  See 37 CFR 1.72(a) and MPEP § 606.
	The title of the invention is not technically accurate and descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  In the revised title, the examiner suggests additionally identifying a particular utility for the substituted amino acids of the formula (I).
	The following title is suggested: SUBSTITUTED AMINO ACIDS AS INTEGRIN INHIBITORS.
	Appropriate correction is required.

Claim Objections

	Claim 1 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
	A compound of formula (I):

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(I)
or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof,
wherein:
	G is C(O)R2 or R3;
	L1 is C2-C4 alkylene, wherein the C2-C4 alkylene is optionally substituted by 1 or more independently selected R4 substituents;
	L2 is a bond or C1-C3 alkylene, wherein the C1-C3 alkylene is optionally substituted by 1 or more independently selected R4 substituents;
	L3 is C2-C4 alkylene, wherein the C2-C4 alkylene is optionally substituted by 1 or more independently selected R4 substituents;
	Y is a bond or C3-C5 cycloalkylene, wherein the C3-C5 cycloalkylene is optionally substituted by 1 or more independently selected Ya substituents;
	each Ya is independently =O or R4;
	R1 is 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 or 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, optionally substituted by 1 or more independently selected R4 substituents;
	R2 is NR2gR2h, OR2f, C1-C6 alkyl, C3-C8 cycloalkyl, 3- to 12-membered heterocyclyl, C6-C14 aryl, or 5- to 10-membered heteroaryl, wherein the C1-C6 alkyl is optionally substituted by 1 or more independently selected R2a substituents, the C3-C8 cycloalkyl is optionally substituted by 1 or more independently selected R2b substituents, the 3- to 12-membered heterocyclyl is optionally substituted by 1 or more independently selected R2c substituents, wherein the C6-C14 aryl is optionally substituted by 1 or more independently selected R2d substituents, and the 5- to 10-membered heteroaryl is optionally substituted by 1 or more independently selected R2e substituents;
	each R2a is independently =O or R4;
	each R2b is independently =O or R4;
	each R2c is independently =O or R4;
	each R2d is independently =O or R4;
	each R2e is independently =O or R4;
	R2f is C1-C6 alkyl, C3-C8 cycloalkyl, 3- to 12-membered heterocyclyl, C6-C14 aryl, or 5- to 10-membered heteroaryl, wherein the C1-C6 alkyl, C3-C8 cycloalkyl, 3- to 12-membered heterocyclyl, C6-C14 aryl, or 5- to 10-membered heteroaryl is optionally substituted by 1 or more independently selected R2i substituents;
	R2g is H, D, C1-C6 alkyl, C3-C8 cycloalkyl, 3- to 12-membered heterocyclyl, C6-C14 aryl, or 5- to 10-membered heteroaryl, wherein the C1-C6 alkyl, C3-C8 cycloalkyl, 3- to 12-membered heterocyclyl, C6-C14 aryl, or 5- to 10-membered heteroaryl is optionally substituted by 1 or more independently selected R2j substituents;
	R2h is H, D, C1-C6 alkyl, C3-C8 cycloalkyl, 3- to 12-membered heterocyclyl, C6-C14 aryl, or 5- to 10-membered heteroaryl, wherein the C1-C6 alkyl, C3-C8 cycloalkyl, 3- to 12-membered heterocyclyl, C6-C14 aryl, or 5- to 10-membered heteroaryl is optionally substituted by 1 or more independently selected R2j substituents;
	each R2i is independently =O or R4;
	each R2j is independently =O or R4;
	R3 is C1-C6 alkyl, C3-C8 cycloalkyl, 3- to 12-membered heterocyclyl, C6-C14 aryl, or 5- to 10-membered heteroaryl, wherein the C1-C6 alkyl is optionally substituted by 1 or more independently selected R3a substituents, the C3-C8 cycloalkyl is optionally substituted by 1 or more independently selected R3b substituents, the 3- to 12-membered heterocyclyl is optionally substituted by 1 or more independently selected R3c substituents, wherein the C6-C14 aryl is optionally substituted by 1 or more independently selected R3d substituents, and the 5- to 10-membered heteroaryl is optionally substituted by 1 or more independently selected R3e substituents;
	each R3a is independently =O or R4;
	each R3b is independently =O or R4;
	each R3c is independently =O or R4;
	each R3d is independently =O or R4;
	each R3e is independently =O or R4;
	each R4 is independently D, halogen, CN, NO2, C1-C6 alkyl, C2-C6 alkenyl, C2-C6 alkynyl, C(NH)OR5, C(O)R5, C(O)NR6R7, C(O)OR5, P(O)(OR5)(OR6), NR6R7, NR5C(O)R6, NR5C(O)NR6R7, NR5C(O)OR6, NR5S(O)R6, NR5S(O)2R6, OR5, OC(O)R5, SR5, S(O)R5, S(O)NR6R7, S(O)2R5, S(O)2NR6R7, C3-C8 cycloalkyl, 3- to 12-membered heterocyclyl, C6-C14 aryl, or 5- to 10-membered heteroaryl, wherein each C1-C6 alkyl, C2-C6 alkenyl, C2-C6 alkynyl, C3-C8 cycloalkyl, 3- to 12-membered heterocyclyl, C6-C14 aryl, and 5- to 10-membered heteroaryl is optionally and independently substituted by 1 or more independently selected R4a substituents;
	each R4a is independently D, halogen, CN, C1-C6 alkyl, C(O)R8, C(O)OR8, P(O)(OR8)(OR9), NR8R9, NR8C(O)OR10, OR8, =O, S(O)R8, S(O)2R8, C3-C8 cycloalkyl, 3- to 12-membered heterocyclyl, C6-C14 aryl, or 5- to 10-membered heteroaryl, wherein each C1-C6 alkyl, 3- to 12-membered heterocyclyl, C6-C14 aryl, and 5- to 10-membered heteroaryl is optionally and independently substituted by 1 or more independently selected R4b substituents;
	each R4b is independently D, halogen, C1-C6 alkyl, OH, OD, or =O, wherein each C1-C6 alkyl is optionally and independently substituted by 1 or more substituents independently selected from the group consisting of D, halogen, OH, OD, and =O;
	each R5 is independently H, D, C1-C6 alkyl, C2-C6 alkenyl, C2-C6 alkynyl, C3-C6 cycloalkyl, 3- to 10-membered heterocyclyl, C6-C14 aryl, or 5- to 10-membered heteroaryl, wherein each C1-C6 alkyl, C2-C6 alkenyl, C2-C6 alkynyl, C3-C6 cycloalkyl, 3- to 10-membered heterocyclyl, C6-C14 aryl, and 5- to 10-membered heteroaryl is optionally and independently substituted by 1 or more independently selected R5a substituents;
	each R5a is independently D, halogen, CN, C1-C6 alkyl, P(O)(OR11)(OR12), NR11R12, OR10, =O, or 3- to 12-membered heterocyclyl, wherein each C1-C6 alkyl is optionally and independently substituted by 1 or more substituents independently selected from the group consisting of D, halogen, OH, OD, and =O;
	each R6 is independently H, D, C1-C6 alkyl, C2-C6 alkenyl, C2-C6 alkynyl, C3-C6 cycloalkyl, 3- to 6-membered heterocyclyl, C6-C14 aryl, or 5- to 10-membered heteroaryl, wherein each C1-C6 alkyl, C2-C6 alkenyl, C2-C6 alkynyl, C3-C6 cycloalkyl, 3- to 6-membered heterocyclyl, C6-C14 aryl, and 5- to 10-membered heteroaryl is optionally and independently substituted by 1 or more substituents independently selected from the group consisting of D, halogen, CN, C1-C6 alkyl, NR11R12, OR10, and =O, and further wherein each C1-C6 alkyl substituent is optionally and independently substituted by 1 or more substituents independently selected from the group consisting of D, halogen, OH, OD, and =O;
	each R7 is independently H, D, C1-C6 alkyl, C2-C6 alkenyl, C2-C6 alkynyl, C3-C6 cycloalkyl, 3- to 6-membered heterocyclyl, C6-C14 aryl, or 5- to 10-membered heteroaryl, wherein each C1-C6 alkyl, C2-C6 alkenyl, C2-C6 alkynyl, C3-C6 cycloalkyl, 3- to 6-membered heterocyclyl, C6-C14 aryl, and 5- to 10-membered heteroaryl is optionally and independently substituted by 1 or more substituents independently selected from the group consisting of D, halogen, CN, C1-C6 alkyl, NR11R12, OR10, and =O, and further wherein each C1-C6 alkyl substituent is optionally and independently substituted by 1 or more substituents independently selected from the group consisting of D, halogen, OH, OD, and =O; or
	R6 and R7, together with the atom to which they are attached, form a 3- to 10-membered heterocyclyl, wherein the 3- to 10-membered heterocyclyl is optionally substituted by 1 or more substituents independently selected from the group consisting of D, halogen, C1-C6 alkyl, NR11R12, OR10, and =O, and further wherein each C1-C6 alkyl substituent is optionally and independently substituted by 1 or more substituents independently selected from the group consisting of D, halogen, OH, OD, and =O;
	each R8 is independently H, D, C1-C6 alkyl, C2-C6 alkenyl, or C2-C6 alkynyl, wherein each C1-C6 alkyl, C2-C6 alkenyl, and C2-C6 alkynyl is optionally and independently substituted by 1 or more substituents independently selected from the group consisting of D, halogen, and =O;
	each R9 is independently H, D, C1-C6 alkyl, C2-C6 alkenyl, or C2-C6 alkynyl, wherein each C1-C6 alkyl, C2-C6 alkenyl, and C2-C6 alkynyl is optionally and independently substituted by 1 or more substituents independently selected from the group consisting of D, halogen, and =O;
	each R10 is independently H, D, C1-C6 alkyl, C2-C6 alkenyl, or C2-C6 alkynyl, wherein each C1-C6 alkyl, C2-C6 alkenyl, and C2-C6 alkynyl is optionally and independently substituted by 1 or more substituents independently selected from the group consisting of D, halogen, and =O;
	each R11 is independently H, D, C1-C6 alkyl, C2-C6 alkenyl, or C2-C6 alkynyl, wherein each C1-C6 alkyl, C2-C6 alkenyl, and C2-C6 alkynyl is optionally and independently substituted by 1 or more substituents independently selected from the group consisting of D, halogen, and =O; and
	each R12 is independently H, D, C1-C6 alkyl, C2-C6 alkenyl, or C2-C6 alkynyl, wherein each C1-C6 alkyl, C2-C6 alkenyl, and C2-C6 alkynyl is optionally and independently substituted by 1 or more substituents independently selected from the group consisting of D, halogen, and =O; or
	R11 and R12, together with the atom to which they are attached, form a 3- to 6-membered heterocyclyl, wherein the 3- to 6-membered heterocyclyl is optionally substituted by 1 or more substituents independently selected from the group consisting of D, halogen, C1-C6 alkyl, and =O, and further wherein each C1-C6 alkyl substituent is optionally and independently substituted by 1 or more substituents independently selected from the group consisting of D, halogen, and =O.

	Appropriate correction is required.

	Claim 2 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein L1 is C2 alkylene, wherein the C2 alkylene is optionally substituted by 1 or more independently selected R4 substituents.

	Appropriate correction is required.

	Claim 4 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein at least one of Ya, R2a, R2b, R2c, R2d, R2e, R2g, R2h, R2i, R2j, R3a, R3b, R3c, R3d, R3e, R4a, R4b, R5, R5a, R6, R7, R8, R9, R10, R11, or R12 is D.

	Appropriate correction is required.

	Claim 5 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein -L1-O-L2-Y-L3- is selected from the group consisting of:
(i)	
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
;
(ii)	
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
, wherein 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
 is a C3-C5 cycloalkylene optionally substituted by 1 or more independently selected Ya substituents; and
(iii)	
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
, wherein 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
 is a C3-C5 cycloalkylene optionally substituted by 1 or more independently selected Ya substituents.

	Appropriate correction is required.

	Claim 6 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
	The compound of claim 5, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein -L1-O-L2-Y-L3- is selected from the group consisting of:

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
, 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
, 
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
, and 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
.

	Appropriate correction is required.

	Claim 7 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
	The compound of claim 5, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein -L1-O-L2-Y-L3- is selected from the group consisting of:

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
, 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
, 
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
,

    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
 , and 
    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
.

	Appropriate correction is required.

	Claim 9 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein G is C(O)R2.

	Appropriate correction is required.

	Claim 10 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
	The compound of claim 9, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein R2 is C1-C6 alkyl, wherein the C1-C6 alkyl is optionally substituted by 1, 2, 3, 4, or 5 independently selected R2a substituents.

	Appropriate correction is required.

	Claim 11 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
	The compound of claim 10, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein:

	R2 is C1-C6 alkyl, wherein the C1-C6 alkyl is optionally substituted by 1, 2, 3, 4, or 5 independently selected R2a substituents; and
	each R2a is halogen, CN, C1-C6 alkyl, NR6R7, NR5C(O)OR6, OR5, S(O)2R5, C3-C8 cycloalkyl, 3- to 12-membered heterocyclyl, C6-C14 aryl, or 5- to 10-membered heteroaryl, wherein each C1-C6 alkyl, C3-C8 cycloalkyl, 3- to 12-membered heterocyclyl, C6-C14 aryl, and 5- to 10-membered heteroaryl is optionally and independently substituted by 1 or more independently selected R4a substituents.

	Appropriate correction is required.

	Claim 15 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
	The compound of claim 10, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein:

	R2 is C1-C5 alkyl, wherein the C1-C5 alkyl is substituted by 1, 2, 3, 4, or 5 independently selected R2a substituents; and
	at least one R2a is CN, NR6R7, NR5C(O)OR6, OH, OC1-C6 alkyl, OC6-C14 aryl, S(O)2R5, C3-C8 cycloalkyl, 3- to 12-membered heterocyclyl, or C6-C14 aryl, wherein the C6-C14 aryl is optionally substituted by 1 or more independently selected halogen or C1-C6 alkyl substituents, and further wherein each C1-C6 alkyl substituent is optionally and independently substituted by 1 or more independently selected halogen substituents.

	Appropriate correction is required.

	Claim 29 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
	The compound of claim 9, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein R2 is C3-C8 cycloalkyl, wherein the C3-C8 cycloalkyl is optionally substituted by 1, 2, 3, 4, or 5 independently selected R2bsubstituents.

	Appropriate correction is required.

	Claim 30 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
	The compound of claim 29, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein:

	R2 is C3-C8 cycloalkyl, wherein the C3-C8 cycloalkyl is optionally substituted by 1, 2, 3, 4, or 5 independently selected R2b substituents; and
	each R2b is halogen, C1-C6 alkyl, OR5, 3- to 12-membered heterocyclyl, C6-C14 aryl, or 5- to 10-membered heteroaryl.

	Appropriate correction is required.

	Claim 32 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
	The compound of claim 30, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein:

	R2 is C3-C6 cycloalkyl, wherein the C3-C6 cycloalkyl is substituted by 1, 2, 3, 4, or 5 independently selected R2b substituents; and
	at least one R2b is halogen, C1-C6 alkyl, or 3- to 12-membered heterocyclyl, wherein the C1-C6 alkyl is optionally substituted by 1 or more independently selected R4a substituents.

	Appropriate correction is required.

	Claim 42 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
	The compound of claim 9, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein R2 is 3- to 12-membered heterocyclyl, wherein the 3- to 12-membered heterocyclyl is optionally substituted by 1 or more independently selected R2c substituents.

	Appropriate correction is required.

	Claim 43 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
	The compound of claim 42, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein:

	R2 is 3- to 12-membered heterocyclyl or unsubstituted 4- to 10-membered heterocyclyl, wherein the 3- to 12-membered heterocyclyl is substituted by 1, 2, 3, 4, or 5 independently selected R2c substituents; and
	each R2c is independently halogen, CN, C1-C6 alkyl, C(O)R5, C(O)OR5, OR5, =O, S(O)2R5, C6-C14 aryl, or 5- to 10-membered heteroaryl.

	Appropriate correction is required.

	Claim 45 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
	The compound of claim 43, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein:

	R2 is 4- to 6-membered heterocyclyl, wherein the 4- to 6-membered heterocyclyl is substituted by 1, 2, 3, 4, or 5 independently selected R2c substituents;
	at least one R2c is C1-C6 alkyl, C(O)R5, C(O)OR5, =O, S(O)2R5, or C6-C14 aryl, wherein the C1-C6 alkyl is optionally substituted by 1, 2, 3, 4, or 5 independently selected R4a substituents; and
	each R5 is independently C1-C6 alkyl.

	Appropriate correction is required.

	Claim 46 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
	The compound of claim 45, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein:

	at least one R2c is C1-C2 alkyl, wherein the C1-C2 alkyl is substituted by 1, 2, 3, 4, or 5 independently selected R4a substituents; and
	each R4a is independently halogen, NR8C(O)OR10, phenyl, or 6-membered heteroaryl, wherein each phenyl and 6-membered heteroaryl is optionally and independently substituted by 1, 2, 3, 4, or 5 independently selected halogen substituents.

	Appropriate correction is required.

	Claim 53 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
	The compound of claim 42, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein R2 is azetidinyl, pyrrolidinyl, piperidinyl, oxetanyl, tetrahydrofuranyl, tetrahydropyranyl, oxabicyclohexanyl, oxabicyclooctanyl, tetrahydro-2H-thiopyranyl, morpholinyl, or benzodioxanyl, wherein the azetidinyl, pyrrolidinyl, piperidinyl, oxetanyl, tetrahydrofuranyl, tetrahydropyranyl, oxabicyclohexanyl, oxabicyclooctanyl, tetrahydro-2H-thiopyranyl, morpholinyl, or benzodioxanyl is optionally substituted by 1, 2, 3, 4, or 5 independently selected R2c substituents.

	Appropriate correction is required.

	Claim 54 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
	The compound of claim 9, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein R2 is C6-C14 aryl, wherein the C6-C14 aryl is optionally substituted by 1, 2, 3, 4, or 5 independently selected R2d substituents.

	Appropriate correction is required.

	Claim 55 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
	The compound of claim 54, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein:

	R2 is C6-C10 aryl, wherein the C6-C10 aryl is optionally substituted by 1, 2, 3, 4, or 5 independently selected R2d substituents; and
	each R2d is independently halogen, CN, C1-C6 alkyl, OR5, C3-C8 cycloalkyl, 3- to 12-membered heterocyclyl, or 5- to 10-membered heteroaryl, wherein each C1-C6 alkyl, C3-C8 cycloalkyl, 3- to 12-membered heterocyclyl, and 5- to 10-membered heteroaryl is optionally and independently substituted by 1, 2, 3, 4, or 5 substituents independently selected from the group consisting of halogen, C1-C6 alkyl, and OR8.

	Appropriate correction is required.

	Claim 57 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
	The compound of claim 55, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein:

	R2 is C6-C10 aryl, wherein the C6-C10 aryl is substituted by 1, 2, 3, 4, or 5 independently selected R2d substituents; and
	at least one R2d is halogen or C1-C6 alkyl, wherein the C1-C6 alkyl is optionally substituted by 1, 2, 3, 4, or 5 substituents independently selected from the group consisting of halogen, C1-C6 alkyl, and OR8.

	Appropriate correction is required.

	Claim 60 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
	The compound of claim 55, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein:

	R2 is phenyl, wherein the phenyl is optionally substituted by 1, 2, 3, 4, or 5 independently selected R2d substituents;
	at least one R2d is OR5, C3-C8 cycloalkyl, 6-membered heterocyclyl, or 5- to 6-membered heteroaryl, wherein the 5- to 6-membered heteroaryl is optionally substituted by 1, 2, 3, 4, or 5 independently selected C1-C6 alkyl substituents; and
	each R5 is independently C1-C2 alkyl, wherein each C1-C2 alkyl is optionally and independently substituted by 1, 2, 3, 4, or 5 substituents independently selected from the group consisting of halogen and OR10.

	Appropriate correction is required.

	Claim 64 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
	The compound of claim 55, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein:

	R2 is phenyl, wherein the phenyl is substituted by 2, 3, 4, or 5 independently selected R2d substituents; and
	each R2d is independently halogen, CN, C1-C6 alkyl, or OR5.

	Appropriate correction is required.

	Claim 65 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
	The compound of claim 64, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein:

	R2 is phenyl, wherein the phenyl is substituted by 2, 3, 4, or 5 independently selected R2d substituents; and
(i)	at least two R2d are independently selected halogen substituents; or
(ii)	at least one R2d is C1-C6 alkyl and at least one R2d is halogen, CN, or OR5.

	Appropriate correction is required.

	Claim 67 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
	The compound of claim 54, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein R2 is phenyl, indanyl, or 1,2,3,4-tetrahydronaphthalenyl, wherein the phenyl, indanyl, or 1,2,3,4-tetrahydronaphthalenyl is optionally substituted by 1, 2, 3, 4, or 5 independently selected R2d substituents.

	Appropriate correction is required.

	Claim 68 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
	The compound of claim 9, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein R2 is 5- to 10-membered heteroaryl, wherein the 5- to 10-membered heteroaryl is optionally substituted by 1, 2, 3, 4, or 5 independently selected R2e substituents.

	Appropriate correction is required.

	Claim 69 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound of claim 68, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein:

	R2 is 5- to 10-membered heteroaryl, wherein the 5- to 10-membered heteroaryl is optionally substituted by 1, 2, 3, 4, or 5 independently selected R2e substituents; and
	each R2e is independently halogen, C1-C6 alkyl, or OR5, wherein each C1-C6 alkyl is optionally and independently substituted by 1 or more independently selected R4a substituents.

	Appropriate correction is required.

	Claim 71 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound of claim 69, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein:

	R2 is 5- to 10-membered heteroaryl, wherein the 5- to 10-membered heteroaryl is substituted by 1, 2, 3, 4, or 5 independently selected R2e substituents; and
	at least one R2e is halogen or C1-C4 alkyl, wherein the C1-C4 alkyl is optionally substituted by 1, 2, 3, 4, or 5 independently selected halogen substituents.

	Appropriate correction is required.

	Claim 73 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
	The compound of claim 68, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein:

	R2 is 5- to 10-membered heteroaryl, wherein the 5- to 10-membered heteroaryl is substituted by 2, 3, 4, or 5 independently selected R2e substituents; and
	each R2e is independently halogen, CN, or C1-C6 alkyl.

	Appropriate correction is required.

	Claim 74 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
	The compound of claim 73, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein:

	R2 is 5- to 10-membered heteroaryl, wherein the 5- to 10-membered heteroaryl is substituted by 2, 3, 4, or 5 independently selected R2e substituents; and
(i)	at least two R2e are independently selected halogen substituents; or
(ii)	at least two R2e are independently selected C1-C6 alkyl substituents.

	Appropriate correction is required.

	Claim 76 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
	The compound of claim 73, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein:

	R2 is 5- to 10-membered heteroaryl, wherein the 5- to 10-membered heteroaryl is substituted by 3, 4, or 5 independently selected R2e substituents; and
	each R2e is independently halogen, CN, or C1-C6 alkyl.

	Appropriate correction is required.

	Claim 77 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
	The compound of claim 68, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein R2 is pyrazolyl, pyridinyl, pyrimidinyl, 4,5,6,7-tetrahydroindazolyl, indazolyl, pyrrolopyridinyl, or quinolinyl, wherein the pyrazolyl, pyridinyl, pyrimidinyl, 4,5,6,7-tetrahydroindazolyl, indazolyl, pyrrolopyridinyl, or quinolinyl is optionally substituted by 1, 2, 3, 4, or 5 independently selected R2e substituents.

	Appropriate correction is required.

	Claim 78 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
	The compound of claim 9, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein R2 is OR2f.

	Appropriate correction is required.

	Claim 79 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound of claim 78, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein R2f is C1-C6 alkyl, C3-C8 cycloalkyl, 3- to 12-membered heterocyclyl, C6-C14 aryl, or 5- to 10-membered heteroaryl, wherein the C1-C6 alkyl, C3-C8 cycloalkyl, 3- to 12-membered heterocyclyl, C6-C14 aryl, or 5- to 10-membered heteroaryl is optionally substituted by 1 or more independently selected R2i substituents.

	Appropriate correction is required.

	Claim 80 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound of claim 79, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein R2f is C1-C6 alkyl, wherein the C1-C6 alkyl is optionally substituted by 1, 2, 3, 4, or 5 independently selected R2i substituents.

	Appropriate correction is required.

	Claim 81 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound of claim 80, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein:

	R2f is C1-C6 alkyl, wherein the C1-C6 alkyl is optionally substituted by 1, 2, 3, 4, or 5 independently selected R2i substituents; and
	each R2i is independently halogen, C1-C6 alkyl, NR5C(O)R6, NR5C(O)OR6, OR5, C3-C8 cycloalkyl, 3- to 12-membered heterocyclyl, C6-C14 aryl, or 5- to 10-membered heteroaryl, wherein each C1-C6 alkyl, C3-C8 cycloalkyl, 3- to 12-membered heterocyclyl, C6-C14 aryl, and 5- to 10-membered heteroaryl is optionally and independently substituted by 1, 2, 3, 4, or 5 substituents independently selected from the group consisting of halogen, CN, C1-C6 alkyl, and OR8, and further wherein each C1-C6 alkyl substituent is optionally and independently substituted by 1 or more independently selected halogen substituents.

	Appropriate correction is required.

	Claim 86 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound of claim 79, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein R2f is C3-C8 cycloalkyl, wherein the C3-C8 cycloalkyl is optionally substituted by 1 or more independently selected R2i substituents.

	Appropriate correction is required.

	Claim 87 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound of claim 86, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein:

	R2f is C3-C8 cycloalkyl, wherein the C3-C8 cycloalkyl is optionally substituted by 1, 2, 3, 4, or 5 independently selected R2i substituents; and
	each R2i is independently halogen, C1-C6 alkyl, C2-C6 alkynyl, C6-C14 aryl, or 5- to 10-membered heteroaryl, wherein each C1-C6 alkyl, C2-C6 alkynyl, C6-C14 aryl, and 5- to 10-membered heteroaryl is optionally and independently substituted by 1, 2, 3, 4, or 5 substituents independently selected from the group consisting of C1-C6 alkyl and C6-C14 aryl.

	Appropriate correction is required.

	Claim 92 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound of claim 79, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein R2f is 3- to 12-membered heterocyclyl, wherein the 3- to 12-membered heterocyclyl is optionally substituted by 1, 2, 3, 4, or 5 independently selected R2i substituents.

	Appropriate correction is required.

	Claim 102 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound of claim 79, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein R2f is C6-C14 aryl, wherein the C6-C14 aryl is optionally substituted by 1, 2, 3, 4, or 5 independently selected R2i substituents.

	Appropriate correction is required.

	Claim 104 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
	The compound of claim 9, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein R2 is NR2gR2h.

	Appropriate correction is required.

	Claims 107 and 108 are independently objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), The compound of claim 1, or a salt thereof should be replaced with The compound of claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof.  Appropriate correction is required.


	Claim 110 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein G is R3.

	Appropriate correction is required.

	Claim 111 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
	The compound of claim 110, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein:

	R3 is 5- to 10-membered heteroaryl, wherein the 5- to 10-membered heteroaryl is optionally substituted by 1, 2, 3, 4, or 5 independently selected R3e substituents; and
	each R3e is independently halogen, C1-C6 alkyl, OC1-C6 alkyl, or 5- to 10-membered heteroaryl, wherein each C1-C6 alkyl is optionally and independently substituted by 1 or more independently selected halogen substituents, and further wherein each 5- to 10-membered heteroaryl is optionally and independently substituted by 1 or more substituents independently selected from the group consisting of halogen and C1-C6 alkyl.

	Appropriate correction is required.

	Claim 112 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
	The compound of claim 110, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein:

	R3 is 5- to 10-membered heteroaryl, wherein the 5- to 10-membered heteroaryl is optionally substituted by 1, 2, 3, 4, or 5 independently selected R3e substituents; and
	each R3e is independently halogen, C1-C6 alkyl, or C6-C14 aryl.

	Appropriate correction is required.

	Claims 119 and 120 are independently objected to because of the following informalities: a) for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), The compound of claim 110, or a salt thereof should be replaced with The compound of claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof; and b) for brevity, clarity and consistency, wherein G is R3 and R3 is should be replaced with wherein R3 is.  Appropriate correction is required.

	Claim 122 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein R1 is 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, optionally substituted by 1 or more independently selected R4 substituents.

	Appropriate correction is required.

	Claim 123 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
	The compound of claim 1, wherein the compound is selected from the group consisting of:

    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
, 
    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
,
 
    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
, and
    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
,
or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof.

	Appropriate correction is required.

	Claim 125 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), A compound selected from one of:… or a saltthereof should be replaced with A compound selected from the group consisting of:… or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof.  Appropriate correction is required.

	Claim 126 is objected to because of the following informalities: a) for clarity, where a claim sets forth a plurality of species, each species of the claim should be separated by a line indentation {see 37 CFR 1.75(i)}; and b) for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), or a salt thereof should be replaced with or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof.  Appropriate correction is required.

	Claim 129 is objected to because of the following informalities: for brevity, clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound of claim 1, wherein the compound is of formula (II-A-1b-1) or formula (II-A-1b-2):

    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale
 (II-A-1b-1) or 
    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale
 (II-A-1b-2),
or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof,
wherein:
	j is 2, 3, or 4; and
	k is 2, 3, or 4.

	Appropriate correction is required.


	Claim 135 is objected to because of the following informalities: a) for brevity, clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), The compound of claim 1, wherein the compound is represented by any one of should be replaced with The compound of claim 1, wherein the compound is of formula (II-A-2d-1), formula (II-A-2d-2), formula (II-A-2d-3), formula (II-A-2d-4), formula (II-A-2d-5), or formula (II-A-2d-6); and b) for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), or a salt thereof should be replaced with or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof.  Appropriate correction is required.

	Claim 137 is objected to because of the following informalities: a) for brevity, clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), The compound of claim 1, wherein the compound is represented by any one of should be replaced with The compound of claim 1, wherein the compound is of formula (II-A-2f-1), formula (II-A-2f-2), formula (II-A-2f-3), formula (II-A-2f-4), formula (II-A-2f-5), formula (II-A-2f-6), formula (II-A-2f-7), formula (II-A-2f-8), formula (II-A-2f-9), or formula (II-A-2f-10); and b) for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), or a salt thereof should be replaced with or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof.  Appropriate correction is required.

	Claim 141 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
	A pharmaceutical composition comprising a pharmaceutically acceptable carrier or excipient and a compound of claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof.

	Appropriate correction is required.

	Claim 142 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
	A method for treating a fibrotic disease in an individual in need thereof, comprising administering to the individual a therapeutically effective amount of the compound of claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof.

	Appropriate correction is required.

	Claim 144 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
	A kit comprising a compound of claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof.

	Appropriate correction is required.

	Claim 146 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
	A method for inhibiting v6 integrin activity in an individual in need thereof, comprising administering to the individual a therapeutically effective amount of the compound of claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof.

	Appropriate correction is required.

	Claim 147 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
	A method for inhibiting transforming growth factor beta activation in a cell, comprising contacting the cell with an effective amount of the compound of claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof.

	Appropriate correction is required.

	Claim 149 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
	A method for modulating the activity of at least one integrin comprising an v subunit in an individual in need thereof, comprising administering to the individual a therapeutically effective amount of the compound of claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof.

	Appropriate correction is required.

	Claim 156 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation(s):
156a. A method for modulating transforming growth factor beta activation in a cell, comprising contacting the cell with a therapeutically effective amount of the compound of claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof.

156b. A method for modulating transforming growth factor beta activation in a cell, comprising contacting the cell with a therapeutically effective amount of the pharmaceutical composition of claim 141.

	Appropriate correction is required.

	Claim 159 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
	A method for treating an individual having one or more tissues in need of therapy, comprising administering to the individual in need thereof a therapeutically effective amount of the compound of claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof;

wherein when compared to a healthy state of the one or more tissues, the one or more tissues have:
(a)	at least one elevated level of transforming growth factor beta activation; or
(b)	at least one elevated level of transforming growth factor beta expression; or
(c)	at least one elevated level of transforming growth factor beta activation and at least one elevated level of transforming growth factor beta expression; or
(d)	at least one elevated level of v1 integrin activity; or
(e)	at least one elevated level of v1 integrin expression; or
(f)	at least one elevated level of v1 integrin activity and at least one elevated level of v1 integrin expression; or
(g)	at least one elevated level of v6 integrin activity; or
(h)	at least one elevated level of v6 integrin expression; or
(i)	at least one elevated level of v6 integrin activity and at least one elevated level of v6 integrin expression.

	Appropriate correction is required.

	Claim 160 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
	The method of claim 159, wherein the method selectively treats an individual having one or more tissues in need of therapy, wherein when compared to a healthy state of the one or more tissues, the one or more tissues have:

(d)	at least one elevated level of v1 integrin activity; or
(e)	at least one elevated level of v1 integrin expression; or
(f)	at least one elevated level of v1 integrin activity and at least one elevated level of v1 integrin expression.

	Appropriate correction is required.

	Claim 161 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
	The method of claim 159, wherein the method selectively treats an individual having one or more tissues in need of therapy, wherein when compared to a healthy state of the one or more tissues, the one or more tissues have:

(g)	at least one elevated level of v6 integrin activity; or
(h)	at least one elevated level of v6 integrin expression; or
(i)	at least one elevated level of v6 integrin activity and at least one elevated level of v6 integrin expression.

	Appropriate correction is required.

	Claim 162 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
	The method of claim 159, wherein the method selectively treats an individual having one or more tissues in need of therapy, wherein when compared to a healthy state of the one or more tissues, the one or more tissues have:

(d)	at least one elevated level of v1 integrin activity; or
(e)	at least one elevated level of v1 integrin expression; or
(f)	at least one elevated level of v1 integrin activity and at least one elevated level of v1 integrin expression; or
(g)	at least one elevated level of v6 integrin activity; or
(h)	at least one elevated level of v6 integrin expression; or
(i)	at least one elevated level of v6 integrin activity and at least one elevated level of v6 integrin expression.

	Appropriate correction is required.

	Claim 164 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
	The method of claim 159, wherein the one or more tissues are made of one or more fibroblasts in the individual.

	Appropriate correction is required.

	Claim 165 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
	The method of claim 159, wherein the one or more tissues are made of one or more epithelial cells in the individual.

	Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. § 112:
(a) IN GENERAL.  The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Substituted amino acids of the formula (I)

	Claims 1, 2, 4-7, 9-11, 15, 29, 30, 32, 42, 43, 45, 46, 53-55, 57, 60, 64, 65, 67-69, 71, 73, 74, 76-81, 86, 87, 92, 102, 104, 107, 108, 110-112, 119, 120, 141, 142, 144, 146, 147, 149, 156 and 159-165 are rejected under 35 U.S.C. § 112(a) because the specification, while being enabling for substituted amino acids of the formula (I), where R1 = 1,2,3,4-tetrahydro-1,8-naphthyridin-2-yl or 5,6,7,8-tetrahydro-1,8-naphthyridin-2-yl, does not reasonably provide enablement for substituted amino acids of the formula (I), where R1 ≠ 1,2,3,4-tetrahydro-1,8-naphthyridin-2-yl or 5,6,7,8-tetrahydro-1,8-naphthyridin-2-yl.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  Substituted amino acids of the formula (I), where R1 ≠ 1,2,3,4-tetrahydro-1,8-naphthyridin-2-yl or 5,6,7,8-tetrahydro-1,8-naphthyridin-2-yl, as recited in claim 1, have not been adequately enabled in the specification to allow any person having ordinary skill in the art, at the time this invention was made, to make and/or use substituted amino acids of the formula (I), where R1 ≠ 1,2,3,4-tetrahydro-1,8-naphthyridin-2-yl or 5,6,7,8-tetrahydro-1,8-naphthyridin-2-yl.

	There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors include, but are not limited to: (a) breadth of the claims; (b) nature of the invention; (c) state of the prior art; (d) level of one of ordinary skill in the art; (e) level of predictability in the art; (f) amount of direction provided by the inventor or joint inventor; (g) existence of working examples; and (h) quantity of experimentation needed to make or use the invention based on the content of the disclosure.  {See Ex parte Forman 230 USPQ 546 (Bd. Pat. App. & Inter. 1986); and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988)}.
	The above factors, regarding the instant invention, are summarized as follows:

    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale
(a)	Breadth of the claims - the breadth of the claims includes substituted amino acids of the formula (I), shown to the right;

(b)	Nature of the invention - the nature of the invention is evaluation of substituted amino acids of the formula (I), shown to the right above, and the pharmacokinetic behavior of these substances as integrin inhibitors;

(c)	State of the prior art - Nature Reviews: Drug Discovery offers a snapshot of the state of the drug development art.  Herein, drug development is stated to follow the widely accepted Ehrlich model which includes: 1) development of a broad synthetic organic chemistry program; 2) subsequent testing of compounds in an appropriate laboratory model for the disease to be treated; and 3) screening of compounds with low toxicity in prospective clinical trials (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205).  Moreover, WO 20/076862 provides a synthesis of the instantly recited substituted amino acids of the formula (I) {Cha, et al. WO 20/076862, 2020};

(d)	Level of one of ordinary skill in the art - the artisans synthesizing the inventor’s or joint inventor’s substituted amino acids of the formula (I), where R1 ≠ 1,2,3,4-tetrahydro-1,8-naphthyridin-2-yl or 5,6,7,8-tetrahydro-1,8-naphthyridin-2-yl, would be a collaborative team of synthetic chemists and/or health practitioners, possessing commensurate degree level and/or skill in the art, as well as several years of professional experience;

(e)	Level of predictability in the art - Synthetic organic chemistry is quite unpredictable (See In re Marzocchi and Horton 169 USPQ at 367 ¶3).  Similarly, it is unclear based on the combination of General Synthetic Methods, on pages 111-125 of the instant specification, and Cha, et al. in WO 20/076862, whether the instantly recited substituted amino acids of the formula (I), where R1 ≠ 1,2,3,4-tetrahydro-1,8-naphthyridin-2-yl or 5,6,7,8-tetrahydro-1,8-naphthyridin-2-yl, are enabled.  Moreover, the following excerpt is taken from Dörwald, which has relevance to the synthesis of substituted amino acids of the formula (I), where R1 ≠ 1,2,3,4-tetrahydro-1,8-naphthyridin-2-yl or 5,6,7,8-tetrahydro-1,8-naphthyridin-2-yl (Dörwald, F. Zaragoza. Side Reactions in Organic Synthesis: A Guide to Successful Synthesis Design, Weinheim: WILEY-VCH Verlag GmbH & Co. KGaA, 2005, Preface):

	Most non-chemists would probably be horrified if they were to learn how many attempted syntheses fail, and how inefficient research chemists are.  The ratio of successful to unsuccessful chemical experiments in a normal research laboratory is far below unity, and synthetic research chemists, in the same way as most scientists, spend most of their time working out what went wrong, and why.
		Despite the many pitfalls lurking in organic synthesis, most organic chemistry textbooks and research articles do give the impression that organic reactions just proceed smoothly and that the total synthesis of complex natural products, for instance, is maybe a labor-intensive but otherwise undemanding task.  In fact, most syntheses of structurally complex natural products are the result of several years of hard work by a team of chemists, with almost every step requiring careful optimization.  The final synthesis usually looks quite different from that originally planned, because of unexpected difficulties encountered in the initially chosen synthetic sequence.  Only the seasoned practitioner who has experienced for himself the many failures and frustrations which the development (sometimes even the repetition) of a synthesis usually implies will be able to appraise such work.
	Chemists tend not to publish negative results, because these are, as opposed to positive results, never definite (and far too copious).

(f)	Amount of direction provided by the inventor - the invention lacks direction with respect to making and/or using substituted amino acids of the formula (I), where R1 ≠ 1,2,3,4-tetrahydro-1,8-naphthyridin-2-yl or 5,6,7,8-tetrahydro-1,8-naphthyridin-2-yl;

(g)	Existence of working examples - the inventor or joint inventor has provided sufficient guidance to make and/or use substituted amino acids of the formula (I), where R1 = 1,2,3,4-tetrahydro-1,8-naphthyridin-2-yl or 5,6,7,8-tetrahydro-1,8-naphthyridin-2-yl; however, the disclosure is insufficient to allow extrapolation of the limited examples to enable the instantly recited substituted amino acids of the formula (I), where R1 ≠ 1,2,3,4-tetrahydro-1,8-naphthyridin-2-yl or 5,6,7,8-tetrahydro-1,8-naphthyridin-2-yl.  The specification lacks working examples of substituted amino acids of the formula (I), where R1 ≠ 1,2,3,4-tetrahydro-1,8-naphthyridin-2-yl or 5,6,7,8-tetrahydro-1,8-naphthyridin-2-yl.
	Within the specification, [A]t least one specific operative embodiment or example of the invention must be set forth.  The example(s) and description should be of sufficient scope as to justify the scope of the claims.  Markush claims must be provided with support in the disclosure for each member of the Markush group.  Where the constitution and formula of a chemical compound is stated only as a probability or speculation, the disclosure is not sufficient to support claims identifying the compound by such composition or formula.  See MPEP § 608.01(p) and MPEP § 2173.05.


    PNG
    media_image24.png
    200
    400
    media_image24.png
    Greyscale
(h)	Quantity of experimentation needed to make or use the invention based on the content of the disclosure - predicting whether a recited compound is in fact one that produces a desired physiological effect at a therapeutic concentration and with useful kinetics, is filled with experimental uncertainty, and without proper guidance, would involve a substantial amount of experimentation (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205-213).  Similarly, the specification, as originally filed, including any references incorporated therein, fails to provide the necessary support required by 35 U.S.C. § 112(a) to enable the instantly recited substituted amino acids of the formula (I), where R1 ≠ 1,2,3,4-tetrahydro-1,8-naphthyridin-2-yl or 5,6,7,8-tetrahydro-1,8-naphthyridin-2-yl.  Thus, it is unclear, based on the guidance provided by the specification, whether a substituted amino acid of the formula (I), such as O-((cis)-3-(2-(6-aminopyridin-2-yl)ethyl)cyclobutyl)-N-(3-chloro-6-methylpicolinoyl)-L-homoserine, shown to the left above, is either synthetically feasible or possesses utility as an integrin inhibitor.

	A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the invention was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  {See In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)}.
	The determination that undue experimentation would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations.  (See In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404).  These factual considerations are discussed comprehensively in MPEP § 2164.08 (scope or breadth of the claims), § 2164.05(a) (nature of the invention and state of the prior art), § 2164.05(b) (level of one of ordinary skill), § 2164.03 (level of predictability in the art and amount of direction provided by the inventor or joint inventor), § 2164.02 (the existence of working examples) and § 2164.06 (quantity of experimentation needed to make or use the invention based on the content of the disclosure).
	Based on a preponderance of the evidence presented herein, the conclusion that the inventor or joint inventor is insufficiently enabled for making and/or using substituted amino acids of the formula (I), where R1 ≠ 1,2,3,4-tetrahydro-1,8-naphthyridin-2-yl or 5,6,7,8-tetrahydro-1,8-naphthyridin-2-yl, is clearly justified.
	The examiner suggests amending the claims, as stated in the section above entitled Claim Objections, to overcome this rejection.

Claim Rejections - 35 U.S.C. § 112(b)
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:
(b) CONCLUSION.  The specification shall conclude with 1 or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as the invention.

	Claim 2 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 2 recites the limitation, The compound of claim 1,… wherein L1 is C2 alkylene optionally substituted by R10, in lines 1-2 of the claim.  There is insufficient antecedent basis, in claim 1, for this limitation, with respect to the substituted amino acids of the formula (I).  According to claim 1, L1 is not recited as optionally substituted by R10, with respect to the substituted amino acids of the formula (I).
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 71 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 71 recites the limitation, The compound of claim 69,… wherein R2 is 5- to 10-membered heteroaryl substituted by 1-5 R2e groups, wherein at least one of the R2e groups is halogen or C1-C4 alkyl, wherein the C1-C4 alkyl of R2e is substituted by 0, 1, 2, 3, 4, or 5 halogen groups, in lines 1-4 of the claim.  There is insufficient antecedent basis, in claim 69, for this limitation, with respect to the substituted amino acids of the formula (I).  According to claim 69, the C1-C4 alkyl of R2e is not recited as optionally substituted, with respect to the substituted amino acids of the formula (I).
	The examiner suggests amending the claims, as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claims 80 and 81 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 80 recites the limitation, The compound of claim 79,… wherein R2f is C1-C6 alkyl substituted by 0-5 R2i groups, in lines 1-2 of the claim.  There is insufficient antecedent basis, in claim 79, for this limitation, with respect to the substituted amino acids of the formula (I).  According to claim 79, the C1-C6 alkyl of R2f is not recited as optionally substituted, with respect to the substituted amino acids of the formula (I).
	The examiner suggests amending the claims, as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claims 86 and 87 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.

	The inventor or joint inventor should note that claim 86 recites the limitation, The compound of claim 79,… wherein R2f is C3-C8 cycloalkyl substituted by 0-5 R2i groups, in lines 1-2 of the claim.  There is insufficient antecedent basis, in claim 79, for this limitation, with respect to the substituted amino acids of the formula (I).  According to claim 79, the C3-C8 cycloalkyl of R2f is not recited as optionally substituted, with respect to the substituted amino acids of the formula (I).
	The examiner suggests amending the claims, as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 92 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 92 recites the limitation, The compound of claim 79,… wherein R2f is 3- to 12-membered heterocyclyl substituted by 0-5 R2i groups, in lines 1-2 of the claim.  There is insufficient antecedent basis, in claim 79, for this limitation, with respect to the substituted amino acids of the formula (I).  According to claim 79, the 3- to 12-membered heterocyclyl of R2f is not recited as optionally substituted, with respect to the substituted amino acids of the formula (I).
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 102 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 102 recites the limitation, The compound of claim 79,… wherein R2f is C6-C14 aryl substituted by 0-5 R2i groups, in lines 1-2 of the claim.  There is insufficient antecedent basis, in claim 79, for this limitation, with respect to the substituted amino acids of the formula (I).  According to claim 79, the C6-C14 aryl of R2f is not recited as optionally substituted, with respect to the substituted amino acids of the formula (I).
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 125 is rejected under 35 U.S.C. § 112(b) as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.
	The inventor or joint inventor should note that claim 125 recites the limitation, A compound selected from one of: Compound Nos. 1-209 in Table 1, or a salt thereof; Compound Nos. 210-329 in Table 2, or a salt thereof; or Compound Nos. 1-329 in Tables 1 and 2, or a salt thereof, which does not comply with 35 U.S.C. § 112(b).
	Moreover, the inventor or joint inventor should further note that [T]he specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as his invention.  Claims in utility inventions that define the invention entirely by reference to the specification and/or drawings, so-called omnibus or formal claims, while perhaps once accepted in American patent practice, are properly rejected under 35 U.S.C. § 112(b) as failing to particularly point out and distinctly claim the invention.  {See Ex parte Fressola, 27 USPQ2d 1608; MPEP § 2173.05(r); and MPEP § 706.03(d)}.
	The examiner suggests incorporating the structures of Compound Nos. 1-329 into the claim, to overcome this rejection.

	Claim 129 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.

	The inventor or joint inventor should note that claim 129 recites the limitations, j and k, with regard to formula (II-A-1b-1) and formula (II-A-1b-2), respectively, where j and k are indefinite, resulting in an incomplete valence.  Claims are unduly speculative where they define only a portion of a substituted amino acid of the formula (I).  Consequently, since incomplete valences are not permitted in the structure of the substituted amino acids of the formula (I), an essential portion of the substituted amino acids of the formula (I) is indefinite and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the substituted amino acids of the formula (I).  {See Ex parte Pedlow and Miner, 90 USPQ 395 (Bd. Pat. App. & Int. 1951)}.
	The examiner suggests providing discrete limitations for j and k, respectively, to overcome this rejection.

Claim Rejections - 35 U.S.C. § 112(d)
	The following is a quotation of the fourth paragraph of 35 U.S.C. § 112:
(d) REFERENCE IN DEPENDENT FORMS.  Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

	Claim 57 is rejected under 35 U.S.C. § 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	The inventor or joint inventor should note that claim 57 recites the limitation, The compound of claim 55,… wherein R2 is C6-C10 aryl substituted by 1-5 R2d groups, wherein at least one of the R2d groups is halogen or C1-C6 alkyl, wherein the C1-C6 alkyl of R2d is substituted by 0-5 R4a groups, in lines 1-3 of the claim.  According to claim 55, R2 is C6-C10 aryl optionally substituted by 1-5 R2d groups, wherein each R2d is independently halogen,… or C1-C6 alkyl, wherein each C1-C6 alkyl of R2d is substituted by 0-5 halogen, C1-C6 alkyl or OR8, with respect to the substituted amino acids of the formula (I).  Consequently, since The compound of claim 55,… wherein R2 is C6-C10 aryl substituted by 1-5 R2d groups, wherein at least one of the R2d groups is halogen or C1-C6 alkyl, wherein the C1-C6 alkyl of R2d is substituted by 0-5 R4a groups, fails to specify a further limitation to the substituted amino acids of the formula (I), as recited in claim 55, and/or fails to include all the limitations of the substituted amino acids of the formula (I), as recited in claim 55, the instant dependent claim is rendered improperly dependent under 35 U.S.C. § 112(d).
	Moreover, the inventor or joint inventor should further note that the U.S. Court of Appeals for the Federal Circuit indicated that although the requirements of 35 U.S.C. § 112(d) are related to matters of form, non-compliance with 35 U.S.C. § 112(d) renders the claim unpatentable just as non-compliance with other subsections of 35 U.S.C. § 112 would.  {See Pfizer, Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92 (Fed. Cir. 2006)}.
	Consequently, the inventor or joint inventor should further note that if a dependent claim does not comply with the requirements of 35 U.S.C. § 112(d) the dependent claim should be rejected under 35 U.S.C. § 112(d) as unpatentable rather than objecting to the claim.  {See also MPEP § 608.01(n), Section III, Infringement Test for dependent claims}.
	The examiner suggests the inventor or joint inventor (1) cancel the dependent claim, (2) amend the dependent claim to place the dependent claim in proper dependent form, particularly as stated in the section above entitled Claim Objections, (3) rewrite the dependent claim in independent form, or (4) present a sufficient showing that the dependent claim complies with the statutory requirements, to overcome this rejection.


	Claim 160 is rejected under 35 U.S.C. § 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	The inventor or joint inventor should note that claim 160 is rejected under 35 U.S.C. § 112(d) because the recitation of an additional method performed by a compound administered within a method from which the claim depends, must result in a patentably distinct methodical step in the recited method, in order to be further limiting.  In the instant dependent claim, the substituted amino acids of the formula (I) administered within the method for treating a subject in need thereof, as recited in claim 159, selectively inhibit v1 integrin compared to v6 integrin in the subject.  Consequently, since the additional method performed by the substituted amino acids of the formula (I) administered within the method for treating a subject in need thereof, as recited in claim 159, whereby the substituted amino acids of the formula (I) selectively inhibit v1 integrin compared to v6 integrin in the subject, (1) fails to result in a further patentably distinct methodical step in the method for treating a subject in need thereof, as recited in claim 159, and/or (2) fails to include all the limitations of the method for treating a subject in need thereof, as recited in claim 159, it is not given patentable weight and thus, renders the instant dependent claim improperly dependent under 35 U.S.C. § 112(d).  {See MPEP § 2111.02; and 37 CFR 1.75(c)}.
	Moreover, the inventor or joint inventor should further note that the U.S. Court of Appeals for the Federal Circuit indicated that although the requirements of 35 U.S.C. § 112(d) are related to matters of form, non-compliance with 35 U.S.C. § 112(d) renders the claim unpatentable just as non-compliance with other subsections of 35 U.S.C. § 112 would.  {See Pfizer, Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92 (Fed. Cir. 2006)}.
	Consequently, the inventor or joint inventor should further note that if a dependent claim does not comply with the requirements of 35 U.S.C. § 112(d) the dependent claim should be rejected under 35 U.S.C. § 112(d) as unpatentable rather than objecting to the claim.  {See also MPEP § 608.01(n), Section III, Infringement Test for dependent claims}.
	The examiner suggests the inventor or joint inventor (1) cancel the dependent claim, (2) amend the dependent claim to place the dependent claim in proper dependent form, particularly as stated in the section above entitled Claim Objections, (3) rewrite the dependent claim in independent form, or (4) present a sufficient showing that the dependent claim complies with the statutory requirements, to overcome this rejection.

	Claim 161 is rejected under 35 U.S.C. § 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	The inventor or joint inventor should note that claim 161 is rejected under 35 U.S.C. § 112(d) because the recitation of an additional method performed by a compound administered within a method from which the claim depends, must result in a patentably distinct methodical step in the recited method, in order to be further limiting.  In the instant dependent claim, the substituted amino acids of the formula (I) administered within the method for treating a subject in need thereof, as recited in claim 159, selectively inhibit v6 integrin compared to v1 integrin in the subject.  Consequently, since the additional method performed by the substituted amino acids of the formula (I) administered within the method for treating a subject in need thereof, as recited in claim 159, whereby the substituted amino acids of the formula (I) selectively inhibit v6 integrin compared to v1 integrin in the subject, (1) fails to result in a further patentably distinct methodical step in the method for treating a subject in need thereof, as recited in claim 159, and/or (2) fails to include all the limitations of the method for treating a subject in need thereof, as recited in claim 159, it is not given patentable weight and thus, renders the instant dependent claim improperly dependent under 35 U.S.C. § 112(d).  {See MPEP § 2111.02; and 37 CFR 1.75(c)}.
	Moreover, the inventor or joint inventor should further note that the U.S. Court of Appeals for the Federal Circuit indicated that although the requirements of 35 U.S.C. § 112(d) are related to matters of form, non-compliance with 35 U.S.C. § 112(d) renders the claim unpatentable just as non-compliance with other subsections of 35 U.S.C. § 112 would.  {See Pfizer, Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92 (Fed. Cir. 2006)}.
	Consequently, the inventor or joint inventor should further note that if a dependent claim does not comply with the requirements of 35 U.S.C. § 112(d) the dependent claim should be rejected under 35 U.S.C. § 112(d) as unpatentable rather than objecting to the claim.  {See also MPEP § 608.01(n), Section III, Infringement Test for dependent claims}.
	The examiner suggests the inventor or joint inventor (1) cancel the dependent claim, (2) amend the dependent claim to place the dependent claim in proper dependent form, particularly as stated in the section above entitled Claim Objections, (3) rewrite the dependent claim in independent form, or (4) present a sufficient showing that the dependent claim complies with the statutory requirements, to overcome this rejection.

	Claim 162 is rejected under 35 U.S.C. § 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	The inventor or joint inventor should note that claim 162 is rejected under 35 U.S.C. § 112(d) because the recitation of an additional method performed by a compound administered within a method from which the claim depends, must result in a patentably distinct methodical step in the recited method, in order to be further limiting.  In the instant dependent claim, the substituted amino acids of the formula (I) administered within the method for treating a subject in need thereof, as recited in claim 159, inhibit both v1 integrin and v6 integrin in the subject.  Consequently, since the additional method performed by the substituted amino acids of the formula (I) administered within the method for treating a subject in need thereof, as recited in claim 159, whereby the substituted amino acids of the formula (I) inhibit both v1 integrin and v6 integrin in the subject, (1) fails to result in a further patentably distinct methodical step in the method for treating a subject in need thereof, as recited in claim 159, and/or (2) fails to include all the limitations of the method for treating a subject in need thereof, as recited in claim 159, it is not given patentable weight and thus, renders the instant dependent claim improperly dependent under 35 U.S.C. § 112(d).  {See MPEP § 2111.02; and 37 CFR 1.75(c)}.
	Moreover, the inventor or joint inventor should further note that the U.S. Court of Appeals for the Federal Circuit indicated that although the requirements of 35 U.S.C. § 112(d) are related to matters of form, non-compliance with 35 U.S.C. § 112(d) renders the claim unpatentable just as non-compliance with other subsections of 35 U.S.C. § 112 would.  {See Pfizer, Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92 (Fed. Cir. 2006)}.
	Consequently, the inventor or joint inventor should further note that if a dependent claim does not comply with the requirements of 35 U.S.C. § 112(d) the dependent claim should be rejected under 35 U.S.C. § 112(d) as unpatentable rather than objecting to the claim.  {See also MPEP § 608.01(n), Section III, Infringement Test for dependent claims}.
	The examiner suggests the inventor or joint inventor (1) cancel the dependent claim, (2) amend the dependent claim to place the dependent claim in proper dependent form, particularly as stated in the section above entitled Claim Objections, (3) rewrite the dependent claim in independent form, or (4) present a sufficient showing that the dependent claim complies with the statutory requirements, to overcome this rejection.

	Claim 163 is rejected under 35 U.S.C. § 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	The inventor or joint inventor should note that claim 163 is rejected under 35 U.S.C. § 112(d) because the recitation of an additional method performed by a compound administered within a method from which the claim depends, must result in a patentably distinct methodical step in the recited method, in order to be further limiting.  In the instant dependent claim, the substituted amino acids of the formula (I) administered within the method for treating a subject in need thereof, as recited in claim 159, selectively inhibit both v1 integrin and v6 integrin compared to at least one other v-containing integrin in the subject.  Consequently, since the additional method performed by the substituted amino acids of the formula (I) administered within the method for treating a subject in need thereof, as recited in claim 159, whereby the substituted amino acids of the formula (I) selectively inhibit both v1 integrin and v6 integrin compared to at least one other v-containing integrin in the subject, (1) fails to result in a further patentably distinct methodical step in the method for treating a subject in need thereof, as recited in claim 159, and/or (2) fails to include all the limitations of the method for treating a subject in need thereof, as recited in claim 159, it is not given patentable weight and thus, renders the instant dependent claim improperly dependent under 35 U.S.C. § 112(d).  {See MPEP § 2111.02; and 37 CFR 1.75(c)}.

	Moreover, the inventor or joint inventor should further note that the U.S. Court of Appeals for the Federal Circuit indicated that although the requirements of 35 U.S.C. § 112(d) are related to matters of form, non-compliance with 35 U.S.C. § 112(d) renders the claim unpatentable just as non-compliance with other subsections of 35 U.S.C. § 112 would.  {See Pfizer, Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92 (Fed. Cir. 2006)}.
	Consequently, the inventor or joint inventor should further note that if a dependent claim does not comply with the requirements of 35 U.S.C. § 112(d) the dependent claim should be rejected under 35 U.S.C. § 112(d) as unpatentable rather than objecting to the claim.  {See also MPEP § 608.01(n), Section III, Infringement Test for dependent claims}.
	The examiner suggests the inventor or joint inventor (1) cancel the dependent claim, (2) amend the dependent claim to place the dependent claim in proper dependent form, (3) rewrite the dependent claim in independent form, or (4) present a sufficient showing that the dependent claim complies with the statutory requirements, to overcome this rejection.

	Claim 164 is rejected under 35 U.S.C. § 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	The inventor or joint inventor should note that claim 164 is rejected under 35 U.S.C. § 112(d) because the recitation of an additional method performed by a compound administered within a method from which the claim depends, must result in a patentably distinct methodical step in the recited method, in order to be further limiting.  In the instant dependent claim, the substituted amino acids of the formula (I) administered within the method for treating a subject in need thereof, as recited in claim 159, inhibit v1 integrin in one or more fibroblasts in the subject.  Consequently, since the additional method performed by the substituted amino acids of the formula (I) administered within the method for treating a subject in need thereof, as recited in claim 159, whereby the substituted amino acids of the formula (I) inhibit v1 integrin in one or more fibroblasts in the subject, (1) fails to result in a further patentably distinct methodical step in the method for treating a subject in need thereof, as recited in claim 159, and/or (2) fails to include all the limitations of the method for treating a subject in need thereof, as recited in claim 159, it is not given patentable weight and thus, renders the instant dependent claim improperly dependent under 35 U.S.C. § 112(d).  {See MPEP § 2111.02; and 37 CFR 1.75(c)}.
	Moreover, the inventor or joint inventor should further note that the U.S. Court of Appeals for the Federal Circuit indicated that although the requirements of 35 U.S.C. § 112(d) are related to matters of form, non-compliance with 35 U.S.C. § 112(d) renders the claim unpatentable just as non-compliance with other subsections of 35 U.S.C. § 112 would.  {See Pfizer, Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92 (Fed. Cir. 2006)}.
	Consequently, the inventor or joint inventor should further note that if a dependent claim does not comply with the requirements of 35 U.S.C. § 112(d) the dependent claim should be rejected under 35 U.S.C. § 112(d) as unpatentable rather than objecting to the claim.  {See also MPEP § 608.01(n), Section III, Infringement Test for dependent claims}.
	The examiner suggests the inventor or joint inventor (1) cancel the dependent claim, (2) amend the dependent claim to place the dependent claim in proper dependent form, particularly as stated in the section above entitled Claim Objections, (3) rewrite the dependent claim in independent form, or (4) present a sufficient showing that the dependent claim complies with the statutory requirements, to overcome this rejection.

	Claim 165 is rejected under 35 U.S.C. § 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	The inventor or joint inventor should note that claim 165 is rejected under 35 U.S.C. § 112(d) because the recitation of an additional method performed by a compound administered within a method from which the claim depends, must result in a patentably distinct methodical step in the recited method, in order to be further limiting.  In the instant dependent claim, the substituted amino acids of the formula (I) administered within the method for treating a subject in need thereof, as recited in claim 159, inhibit v1 integrin in one or more epithelial cells in the subject.  Consequently, since the additional method performed by the substituted amino acids of the formula (I) administered within the method for treating a subject in need thereof, as recited in claim 159, whereby the substituted amino acids of the formula (I) inhibit v1 integrin in one or more epithelial cells in the subject, (1) fails to result in a further patentably distinct methodical step in the method for treating a subject in need thereof, as recited in claim 159, and/or (2) fails to include all the limitations of the method for treating a subject in need thereof, as recited in claim 159, it is not given patentable weight and thus, renders the instant dependent claim improperly dependent under 35 U.S.C. § 112(d).  {See MPEP § 2111.02; and 37 CFR 1.75(c)}.
	Moreover, the inventor or joint inventor should further note that the U.S. Court of Appeals for the Federal Circuit indicated that although the requirements of 35 U.S.C. § 112(d) are related to matters of form, non-compliance with 35 U.S.C. § 112(d) renders the claim unpatentable just as non-compliance with other subsections of 35 U.S.C. § 112 would.  {See Pfizer, Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92 (Fed. Cir. 2006)}.
	Consequently, the inventor or joint inventor should further note that if a dependent claim does not comply with the requirements of 35 U.S.C. § 112(d) the dependent claim should be rejected under 35 U.S.C. § 112(d) as unpatentable rather than objecting to the claim.  {See also MPEP § 608.01(n), Section III, Infringement Test for dependent claims}.
	The examiner suggests the inventor or joint inventor (1) cancel the dependent claim, (2) amend the dependent claim to place the dependent claim in proper dependent form, particularly as stated in the section above entitled Claim Objections, (3) rewrite the dependent claim in independent form, or (4) present a sufficient showing that the dependent claim complies with the statutory requirements, to overcome this rejection.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624